05/15/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0350



                             No. DA 19-0350

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

MICHAEL JOSEPH CROWELL,

           Defendant and Appellant.


                                 ORDER


     Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 21, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      May 15 2020